OPINION — AG — THE LEGISLATURE CAN CHANGE THE METHOD OF LEASING PREFERENCE RIGHT LEASES FROM AN ANNUAL RENTAL BASED ON A PER CENT OF THE APPRAISED VALUE TO AN ANNUAL RENTAL AND/OR BONUS ON A COMPETITIVE BID BASIS. LIMITED, HOWEVER, BY THE FACT THAT PROVISION MUST BE MADE FOR THE PRESENT LESSEE TO HAVE THE RIGHT TO TAKE THE LEASE AT THE HIGHEST AND BEST BID OFFERED. AND, LIMITED BY THE FACT THAT PROVISION MUST BE MADE FOR THE PAYMENT BY THE SUCCESSFUL BIDDER FOR THE IMPROVEMENT BELONGING TO THE PRESENT LESSEE, IN CASE THE PRESENT LESSEE DOES NOT ELECT TO TAKE THE LEASE AT THE HIGHEST BID, AS HAS HERETOFORE BEEN DONE BY THE LEGISLATURE WHEN PREFERENCE RIGHT LEASE LAND IS SOLD TO SOMEONE OTHER THAN THE PRESENT LESSEE. CITE:  64 O.S. 1961 86 [64-86], 64 O.S. 1961 89 [64-89], 64 O.S. 1961 86.1 [64-86.1], 64 O.S. 1961 90 [64-90], 64 O.S. 1961 91 [64-91], 64 O.S. 1961 244 [64-244], ENABLING ACT, ARTICLE VI, SECTION 32, ARTICLE XI, SECTION 11 (W. J. MONROE)